DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed March 22, 2022 in response to PTO Office Action dated December 20, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1, 3, 4, and 6-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 3, 4, 6-12, 14-18, and 20 have been amended.  Claims 2 and 5 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US# 10,642,520).
Regarding claim 1, Zhao et al. teaches a method of processing, the method comprising:
performing a shuffle operation [Fig. 2] [mapper node 210], wherein the shuffle operation comprises:
performing, at a storage node, at least a portion of [claim does not recite what comprises a storage node; mapper node comprises memory thus becoming a storage node, col. 3, lines 29-31] a shuffle write operation [col. 3, lines 39-49]; 
and performing, at the storage node, at least a portion of [mapper node comprises memory and disk storage, thus covering shuffle write and read, col. 3, lines 29-31] a shuffle read operation [col. 3, lines 57-63];
wherein at least a portion of the shuffle operation is performed by an accelerator [accelerator is not defined in the claim; interpreted as efficiency improver of col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56] at the storage node.

Regarding claim 3, Zhao et al. teaches wherein the at least a portion of the shuffle write operation comprises a partition operation [col. 4, lines 20-23].

Regarding claim 4, Zhao et al. teaches wherein the at least a portion of the shuffle write operation comprises one or more of an aggregation operation, a sort operation, a merge operation, a serialize operation, a compression operation, or a spill operation [216, col. 3, lines 48-49].

Regarding claim 6, Zhao et al. teaches wherein the at least a portion of the shuffle read operation comprises one or more of a fetching operation [222, col. 3, lines 57-58], a decompression operation, a deserialize operation, a merge operation, a sort operation, or an aggregation operation.

Regarding claim 7, Zhao et al. teaches wherein the at least a portion of the shuffle operation performed at the storage node comprises a partition operation [col. 4, lines 20-23] performed using a peer-to-peer (P2P) connection [col. 1, lines 44-48] between an accelerator and a storage device at the storage node [col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56].

Regarding claim 8, Zhao et al. teaches wherein the portion of the shuffle operation performed at the storage node comprises a data spill operation [col. 3, lines 48-49] performed using a P2P connection between the accelerator and a storage device al the storage node [col. 4, lines 16-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56].

Regarding claim 9, Zhao et al. teaches wherein the at least a portion of the shuffle operation performed by the accelerator at the storage node comprises a fetch operation performed using a direct memory access operation [col. 1, lines 65-67; col. 12, lines 40-43].

Regarding claim 10, Zhao et al. teaches wherein the at least a portion of the shuffle operation performed  by the accelerator at the storage node comprises a data merge operation [col. 8, lines 24-26] performed using a P2P connection [col. 1, lines 44-48] between the accelerator and a storage device al the storage node [col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56].

Regarding claim 11, Zhao et al. teaches a storage node comprising:
a storage device [col. 3, lines 29-38]; and
an accelerator;
wherein the storage node is configured to perform at least a portion of a shuffle operation,
the at least a portion of the shuffle operation comprising: performing, at the storage node, at least a portion of a shuffle write operation, wherein the at least a portion of the shuffle write operation comprises writing data to the storage device [claim does not recite what comprises a storage node; mapper node comprises memory thus becoming a storage node, col. 3, lines 29-31] [col. 3, lines 39-49];
and performing, at the storage node, at least a portion of a shuffle read operation, wherein the at least a portion of the shuffle read operation comprises reading at least a portion of the data from the storage device [mapper node comprises memory and disk storage, thus covering shuffle write and read, col. 3, lines 29-31] operation [col. 3, lines 57-63]; and
wherein the storage node is configured to perform at least a portion of the at least a portion of a shuffle [Fig. 2; col. 3, lines 39-41] operation using the accelerator  [accelerator is not defined in the claim; interpreted as efficiency improver of col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56].

Regarding claim 12, Zhao et al. teaches wherein: the storage node further comprises a peer-to-peer (P2P) connection [col. 1, lines 44-48] between the storage device and the accelerator [col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56]; and
the storage device and the accelerator are configured to perform the at least a portion of the at least a portion of the shuffle operation by transferring data over the P2P connection [col. 1, lines 42-48].

Regarding claim 13, Zhao et al. teaches the accelerator is integral with the storage device [col. 4, lines 17-20 & 25-29]; and
the storage node comprises a server [node ‘server’ reads and writes data in a distributed data processing system, as noted above].

Regarding claim 14, Zhao et al. teaches wherein the storage device is a first storage device, the accelerator is a first accelerator, the P2P connection is a first P2P connection, and the storage node further comprises:
a second storage device;
a second accelerator; and
a second peer-to-peer (P2P)} connection between the second storage device and the second accelerator [Fig. 10 illustrates multiple versions of the system outlined in claims 11 and 12; col. 9, lines 36-47],
wherein the second storage device and the second accelerator are configured to perform the at least a portion of the at least a portion of the shuffle operation by transferring data over the second P2P connection [col. 1, lines 44-47].

Regarding claim 15, Zhao et al. teaches wherein the first and second storage devices are configured to perform the at least a portion of the at least a portion of the shuffle operation by transferring data through a direct memory access operation [col. 1, lines 59-67].

Regarding claim 16, Zhao et al. teaches wherein the storage node is configured to perform the at least a portion of the at least a portion of the shuffle operation by transferring data to an additional storage node [reducer) through a remote direct memory access operation [col. 1, lines 59-67].

Regarding claim 17, Zhao et al. teaches method for partitioning data, the method comprising:
sampling (reading), at a device, data from one or more partitions to generate sampled data (data read from the storage device is generated for use by system);
transferring the sampled data from the device to a host [part of shuffle write operation];
determining, at the host, one or more splitters (partition keys) based on the sampled data [col. 4, lines 20-25]:
communicating the one or more splitters from the host to the device; and
partitioning, at the device, data for the one or more partitions based on the one or more splitters [col. 4, lines 25-34; see also col. 8, lines 17-26],
wherein the sampling comprises reading a portion of the data from the one or more partitions [writing data from one device to another requires reading the data from the first device, as seen above].

Regarding claim 18, Zhao et al. teaches wherein the sampling is based on a number of samples, the method further comprising (claimed subject matter found only in preamble here):
determining, at the device, a number of records [record pointers] for the one or more partitions;
communicating the number of records for the one or more partitions from the device to the hast;
determining, at the host, the number of samples for the one or more partitions [record pointers used by system  to indicate next partition stage and corresponding data] and
communicating the number of samples from the host to the device [col. 4, lines 17-34].

Regarding claim 19, Zhao et al. teaches wherein the sampling is performed by an accelerator at the device [col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56].

Regarding claim 20, Zhao et al. teaches a system comprising:
a storage node comprising an accelerator [accelerator is not defined in the claim; interpreted as efficiency improver of col. 4, lines 21-30]; and
a host configured to perform a first portion of a shuffle operation [(host has overall control of all portions )col. 3, lines 39-49] wherein the storage node is configured to perform a second portion of the shuffle operation, the second portion of the shuffle operation comprising:
performing, at the storage node, at least a portion of a shuffle write operation, wherein the at least a portion of the shuffle write operation comprises writing data to the storage node [claim does not recite what comprises a storage node; mapper node comprises memory thus becoming a storage node, col. 3, lines 29-31] [col. 3, lines 39-49];
and performing, at the storage node, at least a portion of a shuffle read operation, wherein the at least a portion of the shuffle read operation comprises reading at least a portion of the data at the storage node [mapper node comprises memory and disk storage, thus covering shuffle write and read, col. 3, lines 29-31] [col. 3, lines 57-63]; and
wherein the storage node is configured to perform at least a portion of the second portion of the shuffle operation using the accelerator [col. 4, lines 21-30; may also be interpreted as processors in each node, 1010 in Fig. 10; col. 9, lines 47-56].



Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion that the amendments to the claims, which were not formally given the Interview of March 17, 2022, would overcome the rejections at the time, the Examiner disagrees.  As noted by the Examiner in the interview, language such as “at least a portion” often broadens the claimed subject matter by not necessarily requiring other possible steps.  As seen in claim 1 for instance, the storage node need only perform some portion of shuffle read and write operations, which may be as simple a moving data within the storage node or sending a request.  As noted above, the prior art of Zhao et al. teaches the amended claim recitations in that the mapper node comprises both memory and disk storage and is able to perform the “at least a portion” of the shuffle write operation and read operations as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133